Title: To George Washington from Benjamin Lincoln, 6 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office May 6. 1782
                        
                        I have been honored with your private letter, which I shall answer when a safe conveyance offers.
                        I beg leave to suggest to your Excellency the expediency of removing the Rhode Island regiment from the vices
                            and follies of the City, by calling Them to Camp. The commanding Officer informs me that a great proportion of them must be
                            committed to the Surgeon’s care before they will be fit to take the field—and that some of them unless they are soon
                            attended to, will be lost to the service for the campaign—The Recruits, who appear to be a good set of Lads, will too soon
                            from the example of the others be led astray. 
                        I think we had better submit to the necessity of calling a few Militia to do duty in this City than ruin one
                            of the best regiments in service. I have the honor to be, with the most perfect esteem and respect, my dear General, Your
                            most obedient servant
                        
                            B. Lincoln
                        
                    